Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/17/2021 has been entered.

DETAILED ACTION
The instant application having Application No. 16042687 has a total of 25 claims pending in the application of which claims 16 and 19 have been cancelled. 

Claim Rejections - 35 USC § 101

	As per claim(s) 1-15, 17-18, and 20-25, these claims recite an abstract idea of the mental steps of making a plan to perform a task.  This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below. 
	“A method for temporal planning, comprising: …processing the received temporal planning problem using the temporal planning language to produce an expressed problem, wherein the expressed problem comprises at least one task comprising at least one primitive task” This denotes mentally planning your day including errands (Grocery store, post office, picking up dinner) as well as time based concerns like picking up a child from school or going to doctors appointments. Going through the tasks you have for the day and breaking them down into primitive tasks (Particular items at the grocery store, letters to be dropped off at the post office, etc) with pen and paper to plan your day. 
	“… applying the temporal logic to the expressed problem to derive at least one solution to the temporal planning problem, wherein the temporal logic is applied via at least one search algorithm and wherein the at least one search algorithm comprises an AND/OR search, wherein the AND/OR search comprises an AND node representing solving the at least one task by solving the at least one primitive task, and wherein the AND/OR search further comprises an OR node representing solving the at least one primitive task by one of multiple alternative method instances” Using the Pen and paper to make up a graph of AND/OR nodes and going through the graph to provide possible solutions to solving the plan for your day, such as different orders of performing errands and making appointments/child pickups. 
	Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware, such as a generic computer or generic computer components such as a process or memory or insignificant extra-solution activity such as receiving input data. 
	Examples of receiving input data are found in the following limitations.
	“receiving a temporal planning problem….”
“providing a temporal logic for representing and reasoning about temporal constraints over discrete variables, continuous variables, and continuous time” 
	“Establishing a temporal planning language for expressing the temporal logic” 
	The combination of these additional elements are no more than instructions applied to a generic computer, processor, or memory.  These amount to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejected under U.S.C. 101 as an abstract idea without significantly more.
	Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity. Here, the generic computer or processor or memory appears to be no more than a generic, off the shelf computer/processor/memory. The Berkheimer evidence is provided under MPEP 2106.05(d)(ii) where it has been determined that collection of data, use of generic computer hardware such as computers/processor/memory and displaying data are well-understood, routine, and conventional activity when claimed in a generic manner as it is here. Therefore the claim is rejected under U.S.C. 101 as being an abstract idea lacking significantly more. 
	As per claims 2-9, these disclose additional actions which can take place in the human mind such as considering other variables or further processing the plan in order to come up with a solution to planning the day.
	As per claims 10, this denotes further data received from the system which is additional extra-solution activity similar to what is seen in claim 1 as shown above as well as additional actions which can take place in the human mind such as considering other variables or further processing the plan in order to come up with a solution to planning the day.
	As per claim 11, these claims recite an abstract idea of the mental steps of making a plan to perform a task.  This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below. 
	“A temporal planning system, comprising: …process the temporal planning problem using a temporal planning language to produce an expressed problem, wherein the temporal planning language expresses a temporal logic representing temporal constraints over discrete variables, continuous variables, and continuous time” This denotes mentally planning your day including errands (Grocery store, post office, picking up dinner) as well as time based concerns like picking up a child from school or going to doctors appointments.  Going through the tasks you have for the day and breaking them down into primitive tasks (Particular items at the grocery store, letters to be dropped off at the post office, etc) with pen and paper to plan your day.
	“Apply the temporal logic to the expressed problem to derive at least one solution to the temporal planning problem, wherein the temporal logic is applied via at least one search algorithm and wherein the at least one search algorithm comprises an AND/OR search, wherein the AND/OR search comprises an AND node representing solving the at least one task by solving the at least one primitive task, and wherein the AND/OR search further comprises an OR node representing solving the at least one primitive task by one of multiple alternative method instances”  Using the Pen and paper to make up a graph of AND/OR nodes and going through the graph to provide possible solutions to solving the plan for your day, such as different orders of performing errands and making appointments/child pickups. 
	Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware, such as a generic computer or generic computer components such as a processor or memory, or insignificant extra-solution activity such as receiving input data. 
	Examples of receiving input data are found in the following limitations.
	“Receive a temporal planning problem, wherein the expressed problem comprises at least one task comprising at least one primitive task”
The combination of these additional elements are no more than instructions applied to a generic computer, processor, or memory.  These amount to no more than placing the abstract idea onto conventional and generic computer hardware such as a processor or memory. This leads to a rejected under U.S.C. 101 as an abstract idea without significantly more.
	Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity. Here, the generic computer or processor or memory appears to be no more than a generic, off the shelf computer/processor/memory. The Berkheimer evidence is provided under MPEP 2106.05(d)(ii) where it has been determined that collection of data, use of generic computer hardware such as computers/processor/memory and displaying data are well-understood, routine, and conventional activity when claimed in a generic manner as it is here. Therefore the claim is rejected under U.S.C. 101 as being an abstract idea lacking significantly more. 
	As per claims 12-15 and 20-21, these claims contain additional extra-solutional data such as receiving input.
	As per claims 17-18, and 22, these claims contain additional mental steps such as breaking tasks down into subtasks for your day plan, and having a goal of finding an optimal plan for your day.
	As per claims 23-25, these claims include the previously mentioned generic computer hardware of a processor, as well as additional mental activities of adjusting goals of the system as your day changes, or having certain actions throughout the day have to be cancelled or done differently because circumstances have changed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) in view of To-2 et al (“Contingent Planning as AND/OR Forward Search with Disjunctive Representation”) and Martelli et al (“Additive AND/OR Graphs”). 
As per claim 1, To discloses, “A method for temporal planning, comprising: Providing a temporal logic for representing and reasoning about temporal constraints” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity, fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b). “Over discrete variables, continuous variables, and continuous time” (Pg.290, particularly section 4.1; EN: this denotes working with discrete and continuous variables, as well as time). 
“Establishing a temporal planning language for expressing the temporal logic” (Pg.288, particularly C2, the second paragraph; EN: this denotes the use of the language MPDDL, a mixture of PDDL 2.1 and MPMTL).  
“receiving a temporal planning problem and processing the received temporal planning problem using the temporal planning language to produce an expressed problem” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity, fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b). “Wherein the expressed problem comprises at least one task” (Pg.293, particularly C1, second to last paragraph; EN: this denotes the primary task of the problem, keeping a relay of unmanned air vehicles). “Comprising at least one primitive task” (Pg.291, particularly section 5.2; EN; this denotes various cations and their durations, including instant actions which can be performed with a duration of zero. Here the actions taken are part of the overall task, and instant actions would be “primitive tasks” as defined by the instant specification, which denotes a task which can be performed directly by an executable action. As this denotes performing actions for the task, any action taking place would denote a primitive task as the action is taking place to perform that aspect of the task). 
“Applying the temporal logic to the expressed problem to derive at least one solution to the temporal planning problem” (Pg.295, particularly C2, second paragraph; EN: this denotes the program coming up with a solution to the problem). “Wherein the temporal logic is applied via at least one search algorithm” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the problems).
“…solving the at least one task by solving the at least one primitive task…”  and “…solving the at least one primitive task…” (pg.292, particularly C2, solution section; EN; this denotes performing the planning/search in order to find a solution to the task including the various actions (i.e. primitive tasks) to solve the overall task).
However, the To reference fails to explicitly disclose, “wherein the at least one search algorithm comprises an AND/OR search, wherein the AND/OR search comprises an AND node representing solving … and wherein the AND/OR search further comprises an OR node representing solving …  by one of multiple alternative method instances.” 
To-2 discloses, “wherein the at least one search algorithm comprises an AND/OR search” (abstract; EN: This denotes performing forward search with AND/OR). 
Martelli discloses, “wherein the AND/OR search comprises an AND node representing solving…” (Pg.2, particularly C2, section 2; EN: this denotes an ‘AND’ Node that requires all of the subproblems associated with it to be solved). “and wherein the AND/OR search further comprises an OR node representing solving …  by one of multiple alternative method instances” (Pg.2, particularly C2, section 2; EN: this denotes an ‘Or’ node which provides alternative solutions connected to it). 
To and To-2 are analogous art because both involve forward search.  
Before the effective filing date it would have been obvious to one skilled in the art of forward search to combine the work of To and To-2 in order to make use of and/or searches with Forward Search. 
	The motivation for doing so would be to perform searches that “significantly reduce the search space in many cases” (To-2, Pg.259, particularly C1, third paragraph) or in the case of To, allow the system to use the And/Or option with the forward search to reduce the search space and improve efficiency of the search.  
Therefore before the effective filing date it would have been obvious to one skilled in the art of forward search to combine the work of To and To-2 in order to make use of and/or searches with Forward Search.
Martelli and To modified by To-2 are analogous art as both deal with AND/OR Graphs. 
Before the effective filing date it would have been obvious to one skilled in the art of AND/OR Graphs to combine the work of Martelli and the combination of To and To-2 in order to make use of AND/OR Nodes when making use of an AND/OR Graph. 
	The motivation for doing so would be to perform searches that “significantly reduce the search space in many cases” (To-2, Pg.259, particularly C1, third paragraph) or in the case of To, allow the system to use the And/Or option with the forward search to reduce the search space and improve efficiency of the search.  Further motivation can be found in Martelli which describes “additive AND/OR graphs can imply several advantages. First the AND/OR Graph expresses the structure of the problem in the form of a partial ordering of subproblems. Dynamic programming solves all the subproblems bottom-up in some static order which respects the partial orderings. However, in section 4 of this paper a bottom-up algorithm is described which solves every time the cheapest available subproblem, thus considering, in general, only a subset of subproblems in a dynamic order” (Martelli, Pg.2, C1, last paragraph to C2 first sentence), showing the efficiency improvements of using the AND/OR Graphs AND/OR nodes to perform searches of defined problems such as in the modified combination of To and To-2. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of AND/OR Graphs to combine the work of Martelli and the combination of To and To-2 in order to make use of AND/OR Nodes when making use of an AND/OR Graph.
As per claim 2, To discloses, “Further comprising representing a planning problem world” (pg.289, particularly Challenge 2a section; EN: this denotes defining a world).  “Via the temporal logic continuously with a plurality of updates for the discrete and continuous variables” (Pg.291, particularly C2, the conditions section; EN: this denotes the world being updated by actions as the process runs). 
As per claim 3, To discloses, “Further comprising representing temporal constraints” (Pg.289, particularly C1, Challenge 2b section; EN: this denotes temporal constraints). ““conditions, effects, and goal s in the temporal planning problem via the temporal logic” (Pg.290, particularly section 4.3; EN: this denotes the use of conditions, effects, and goals). 
As per claim 4, To discloses, “Wherein the temporal planning language is established with a plurality of formulas for expressing the received temporal planning problem into the expressed problem” (Pg.290, particularly section 4.2; EN: this denotes using formulas within the language). 
As per claim 5, To discloses, “Wherein deriving at least one solution comprises establishing the at least one search algorithm in continuous model space” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the model space). 
As per claim 6, To discloses, “Wherein deriving at least one solution further comprises deploying the at least one search algorithm against the expressed problem” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the problems). 
As per claim 7, To discloses, “Wherein the at least one search algorithm establishes a priority queue for a plurality of search nodes that are unexplored” (Pg.294, particularly C2, Algorithm 2 section; EN: this denotes making use of a priority queue for the search). 
As per claim 9, To discloses, “wherein deriving at least one solution comprises reading and parsing the received temporal planning problem to determine and validate a format of the temporal planning problem” (Pg.294, particularly C2, Algorithm 2 section; EN: this denotes the required format for imputing the temporal planning problem. It is inherent that the system requires this format of the input to be valid, as without it the system would be inoperable, as without the proper format the system outputs null). 

Claim Rejections - 35 USC § 103

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) in view of To-2 et al (“Contingent Planning as AND/OR Forward Search with Disjunctive Representation”) and Martelli et al (“Additive AND/OR Graphs”) as applied to claim 6 and 9 above, and further in view of Dvorak et al (“Planning and Acting with Temporal and Hierarchical Decomposition Models”). 
As per claim 8, To fails to explicitly disclose, “Wherein deriving at least one solution further comprises decomposing at least one task.” 
However, Dvorak discloses, “wherein deriving at least one solution further comprises decomposing at least one task” (Pg.115, particularly C2, third paragraph to the end of the column; EN: this denotes using task decomposition with temporal planning). 
To and Dvorak are analogous art because both involve temporal planning. 
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to make use of task decomposition. 
	The motivation for doing so would be to because “hierarchical task decomposition allows for highly scalable domain adaptable planning” (Dvorak, Pg.116, C1, third dot of the outline). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to make use of task decomposition.
As per claim 10, To discloses, “Wherein receiving the temporal planning problem comprises receiving at least one constraint” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity, fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b). “Set of actions” (pg.289-290, particularly section 2.1; EN: this denotes actions and subactions to be taken with the problem).  “And set of tasks or goals associated with the temporal planning problem” (Pg.290, particularly section 4.3; EN: this denotes goals associated with the problem). 
However, To Fails to explicitly disclose, “And wherein deriving at least one solution comprises determining whether the received temporal planning problem is internally consistent.”
Dvorak discloses, “and wherein deriving at least one solution comprises determining whether the received temporal planning problem is internally consistent” (pg.118-119, particularly section V. Planning; EN: this denotes checking consistency in the planning problem). 
 To and Dvorak are analogous art because both involve temporal planning. 
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to check consistency for the temporal planning problem. 
	The motivation for doing so would be to confirm that “a timeline (f,F,C) is consistent when the constraints in C are consistent and when no pair of assertions in F are possibly conflicting” (Dvorak, Pg.117, C2, third to last paragraph) or in the case of To, to make sure that there is no conflicts that would invalidate the solution to the problem.  
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to check consistency for the temporal planning problem.

Claim Rejections - 35 USC § 103
Claims 11, 15-16, 18, 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) in view of Riabov et al (US 20180217909 A1), To-2 et al (“Contingent Planning as AND/OR Forward Search with Disjunctive Representation”) and Martelli et al (“Additive AND/OR Graphs”).
As per claim 11, To discloses, “A temporal planning system, comprising… Receive a temporal planning problem” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity, fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b). “Wherein the expressed problem comprises at least one task” (Pg.293, particularly C1, second to last paragraph; EN: this denotes the primary task of the problem, keeping a relay of unmanned air vehicles). “Comprising at least one primitive task” (Pg.291, particularly section 5.2; EN; this denotes various cations and their durations, including instant actions which can be performed with a duration of zero. Here the actions taken are part of the overall task, and instant actions would be “primitive tasks” as defined by the instant specification, which denotes a task which can be performed directly by an executable action. As this denotes performing actions for the task, any action taking place would denote a primitive task as the action is taking place to perform that aspect of the task). 
“Process the temporal planning problem using a temporal planning language to produce an expressed problem” (Pg.288, particularly C2, the second paragraph; EN: this denotes the use of the language MPDDL, a mixture of PDDL 2.1 and MPMTL). “Wherein the temporal planning language expresses a temporal logic representing temporal constraints” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity, fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b). “Over discrete variables, continuous variables, and continuous time” (Pg.290, particularly section 4.1; EN: this denotes working with discrete and continuous variables, as well as time).
“Apply the temporal logic to the expressed problem to derive at least one solution to the temporal planning problem” (Pg.295, particularly C2, second paragraph; EN: this denotes the program coming up with a solution to the problem). “Wherein the temporal logic is applied via at least one search algorithm” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the problems).
“…solving the at least one task by solving the at least one primitive task…”  and “…solving the at least one primitive task…” (pg.292, particularly C2, solution section; EN; this denotes performing the planning/search in order to find a solution to the task including the various actions (i.e. primitive tasks) to solve the overall task).
However, To fails to explicitly disclose, “at least one processor; and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to” and “wherein the at least one search algorithm comprises an AND/OR search, wherein the AND/OR search comprises an AND node representing solving … and wherein the AND/OR Search further comprises an OR node representing solving … by one of multiple alternative method instances.” 
Riabov discloses, “at least one processor; and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to.”
To-2 discloses, “wherein the at least one search algorithm comprises an AND/OR search” (abstract; EN: This denotes performing forward search with AND/OR).
Martelli discloses, “wherein the AND/OR search comprises an AND node representing solving…” (Pg.2, particularly C2, section 2; EN: this denotes an ‘AND’ Node that requires all of the subproblems associated with it to be solved). “and wherein the AND/OR search further comprises an OR node representing solving …  by one of multiple alternative method instances” (Pg.2, particularly C2, section 2; EN: this denotes an ‘Or’ node which provides alternative solutions connected to it). 
To and Riabov are analogous art because both involve temporal planning. 
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Riabov in order to make use of computer hardware for temporal planning. 
	The motivation for doing so would be to run the temporal planning system on generic computer hardware as needed by the temporal planning algorithm. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Riabov in order to make use of computer hardware for temporal planning.
To and To-2 are analogous art because both involve forward search.  
Before the effective filing date it would have been obvious to one skilled in the art of forward search to combine the work of To and To-2 in order to make use of and/or searches with Forward Search. 
	The motivation for doing so would be to perform searches that “significantly reduce the search space in many cases” (To-2, Pg.259, particularly C1, third paragraph) or in the case of To, allow the system to use the And/Or option with the forward search to reduce the search space and improve efficiency of the search.  
Therefore before the effective filing date it would have been obvious to one skilled in the art of forward search to combine the work of To and To-2 in order to make use of and/or searches with Forward Search.
Martelli and To modified by To-2 are analogous art as both deal with AND/OR Graphs. 
Before the effective filing date it would have been obvious to one skilled in the art of AND/OR Graphs to combine the work of Martelli and the combination of To and To-2 in order to make use of AND/OR Nodes when making use of an AND/OR Graph. 
	The motivation for doing so would be to perform searches that “significantly reduce the search space in many cases” (To-2, Pg.259, particularly C1, third paragraph) or in the case of To, allow the system to use the And/Or option with the forward search to reduce the search space and improve efficiency of the search.  Further motivation can be found in Martelli which describes “additive AND/OR graphs can imply several advantages. First the AND/OR Graph expresses the structure of the problem in the form of a partial ordering of subproblems. Dynamic programming solves all the subproblems bottom-up in some static order which respects the partial orderings. However, in section 4 of this paper a bottom-up algorithm is described which solves every time the cheapest available subproblem, thus considering, in general, only a subset of subproblems in a dynamic order” (Martelli, Pg.2, C1, last paragraph to C2 first sentence), showing the efficiency improvements of using the AND/OR Graphs AND/OR nodes to perform searches of defined problems such as in the modified combination of To and To-2. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of AND/OR Graphs to combine the work of Martelli and the combination of To and To-2 in order to make use of AND/OR Nodes when making use of an AND/OR Graph.
As per claim 15, To discloses, “Wherein the temporal planning problem comprises an initial model” (Pg.289, particularly Challenge 3; EN: this denotes having an initial model). “At least one action and at least one constraint” (Pg.288-289, particularly challenge 1 and challenge 2; EN: this denotes constraints and actions). 
As per claim 18, To discloses, “Wherein the expressed problem comprises at least one goal” (Pg.290, particularly section 4.3; EN: this denotes goals associated with the problem). “And wherein the at least one search algorithm finds a path to the at least one goal model” (Pg.293-294, particularly Search algorithm section; EN: this denotes going through different actions and trying to solve the problem. Here the path is the different actions considered and taken). 
As per claim 20, To discloses, “Wherein the temporal planning language expresses high order temporal constraints” (pg.289, particularly section 3; EN: this denotes using high order temporal constraints). “With multiple nested modalities” (pg. 290, particularly section 4.3; EN: this denotes the use of multiple nested modalities). 
As per claim 21, To discloses, “Wherein the high order temporal constraints comprise discrete and continuous variables” (pg.289, particularly section 3; EN: this denotes using high order temporal constraints).
As per claim 22, To discloses, “Wherein the expressed problem comprises a set of objective tasks to be performed or a set of goals to be achieved” (Pg.290, particularly section 4.3; EN: this denotes goals associated with the problem). 
As per claim 25, To discloses, “Wherein the instructions further case the processor to modify the at least one solution based on at least one action from the set of actions being invalidated” (pg.291, particularly C2, the conditions section; EN: this denotes actions being invalidated/not sued when certain conditions make the action impossible, such as other UAV crowing the landing pad when a landing action is considered). 

Claim Rejections - 35 USC § 103
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) in view of Riabov et al (US 20180217909 A1), To-2 et al (“Contingent Planning as AND/OR Forward Search with Disjunctive Representation”) and Martelli et al (“Additive AND/OR Graphs”) as applied to claim 11 above, and further in view of Fasoldt (“Tips for office-based users of Windows 3.1”). 
As per claim 12, To discloses, “Wherein the received temporal planning problem comprises a problem domain... and a problem instance… ” (Pg.288, particularly C2, second paragraph; EN: this denotes the use of problem domains and problem instances). 
However, To fails to explicitly disclose, “File.”
Fasoldt discloses, “File” (pg.1, the most powerful part of windows 3.1 section; EN: this denotes the use of files being stored and used on a computer as needed by programs). 
To and Fasoldt are analogous art because both involve software. 
Before the effective filing date it would have been obvious to one skilled in the art of software to combine the work of To and Fasoldt in order to make use of files. 
	The motivation for doing so would be to allow the system to “copy, move, and delete anything on a floppy disk or on your PC’s hard disk” (Fasoldt, pg.1) or in the case of To, allow the system to make use of files to represent the data used by the temporal planning algorithm as needed. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of software to combine the work of To and Fasoldt in order to make use of files.
As per claim 13, To discloses, “Wherein the problem domain … comprises a plurality of predicates and functions, a plurality of actions,” (Pg.294, particularly figure 2; EN: this denotes function calls and other actions/statements (i.e. predicates) making up the program). “A plurality of methods” (Pg.294, particularly algorithm 2; EN: this denotes if statements and the like, allowing different “methods” of performing actions). “And a plurality of temporal constraints between subtasks in methods” (Pg.294, particularly algorithm 2; EN; this denotes constraints interacting with the various if statements and the like). 
Fasoldt discloses, “File” (pg.1, the most powerful part of windows 3.1 section; EN: this denotes the use of files being stored and used on a computer as needed by programs). 
As per claim 14, To discloses, “Wherein the problem instance … comprises plurality of temporal constraints and a plurality of objective tasks or goals” (Pg.294, particularly algorithm 2; EN: this denotes numerous constraints and goals). 
Fasoldt discloses, “File” (pg.1, the most powerful part of windows 3.1 section; EN: this denotes the use of files being stored and used on a computer as needed by programs). 

Claim Rejections - 35 USC § 103
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) in view of Riabov et al (US 20180217909 A1), To-2 et al (“Contingent Planning as AND/OR Forward Search with Disjunctive Representation”) and Martelli et al (“Additive AND/OR Graphs”) as applied to claim 11 above, and further in view of Dvorak et al (“Planning and Acting with Temporal and Hierarchical Decomposition Models”). 
As per claim 17, To discloses, “… wherein the at least one search algorithm…” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the problems). 
However, To fails to explicitly disclose, “… wherein … decomposes the at least one task.”
Dvorak discloses, “wherein … decomposes the at least one task” (Pg.115, particularly C2, third paragraph to the end of the column; EN: this denotes using task decomposition with temporal planning).
To and Dvorak are analogous art because both involve temporal planning. 
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to make use of task decomposition. 
	The motivation for doing so would be to because “hierarchical task decomposition allows for highly scalable domain adaptable planning” (Dvorak, Pg.116, C1, third dot of the outline). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to make use of task decomposition.

Claim Rejections - 35 USC § 103
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) in view of Riabov et al (US 20180217909 A1), To-2 et al (“Contingent Planning as AND/OR Forward Search with Disjunctive Representation”) and Martelli et al (“Additive AND/OR Graphs”) as applied to claim 21 above, and further in view of Benton (“Partial Satisfaction Planning: Representation and Solving Methods”). 
As per claim 23, To fails to explicitly disclose, “wherein the instructions further cause the processor to modify the at least one solution based on an additional objective task being added to the expressed problem as an additional objective task to be performed.”
Benton discloses, “wherein the instructions further cause the processor to modify the at least one solution based on an additional objective task being added to the expressed problem as an additional objective task to be performed” (Pg.6, particularly the second paragraph; EN: this denotes selecting goals to help optimize the benefit of the plan and thus find an optimized solution plan). 
To and Benton are analogous art because both involve Temporal planning.
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Benton in order to add goals to the system and find solutions for them. 
	The motivation for doing so would be to “select actions and goals together to optimize net benefit” (Benton, Pg.6, second paragraph) or in the case of To, allow the system to change its goals as needed and select goals to use that optimize the plans for the stated set of goals. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Benton in order to add goals to the system and find solutions for them.
As per claim 24, To fails to explicitly disclose, “Wherein the instructions further cause the processor to modify the at least one solution based on at least one objective task from the set of objective tasks being removed.” 
Benton discloses, “Wherein the instructions further cause the processor to modify the at least one solution based on at least one objective task from the set of objective tasks being removed” (Pg.5, particularly the second paragraph; EN: this denotes removing goals that are unreasonable or conflicting).
To and Benton are analogous art because both involve Temporal planning.
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Benton in order to remove goals from the system.  
	The motivation for doing so would be to “remove[] goals from consideration that appear unreasonable to achieve” (Benton, Pg.5, second paragraph) or “when goals are logically conflicting” (Benton, Abstract) or in the case of To, allow the system to remove goals that don’t work and choose plans which effectively fit the remaining goals. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Benton in order to remove goals from the system.  

Response to Arguments
Applicant's arguments with respect to claims 1-15, 17-18, and 20-25 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEN M RIFKIN/Primary Examiner, Art Unit 2198